Exhibit 21 SUBSIDIARIES OF REGISTRANT Name of Percent Names Under Which State of Subsidiary Ownership Subsidiaries Do Business Incorporation Investors Title 100% Investors Title Insurance North Carolina Insurance Company Company National Investors 100% National Investors Title South Carolina Title Insurance Insurance Company Company Investors Title 100% Investors Title Exchange North Carolina Exchange Corporation Corporation Investors Title 100% Investors Title South Carolina Accommodation Corporation Accommodation Corporation Investors Title 100% Investors Title Management North Carolina Management Services, Inc. Services, Inc. Investors Trust Company 100% Investors Trust Company North
